Exhibit 10.14 Date: December 28, 2008 Wang Guozhu Zhang Guiping Yan Weidong Zhang Yong Xing Xiu’e Xu Yong Wang Wei Gao Xiling Guo Chenglin Wu Weiping Bai Rong Wu Jin Ding Zhibo Pu Feng Guan Zheng Yang Aifang and Xi’an Pharmaceuticals Development Co., Ltd. ————— Agreement on Share Pledge Agreement on Share Pledge Party A 1. Wang Guozho, a citizen of PRC with ID Card number [220182196302120058] 2. Zang Guiping, a citizen of PRC with ID Card number [370111196606022016] 3. Yan Weidong, a citizen of PRC with ID Card number [370104196812022910] 4. Zhang Yong, a citizen of PRC with ID Card number [610404196907211075] 5. Xing Xiu’e, a citizen of PRC with ID Card number [23102719440726502X] 6. Xu Yong, a citizen of PRC with ID Card number [610104197007086115] 7. Wang Wei, a citizen of PRC with ID Card number [152101196808080618] 8. Gao Xiling, a citizen of PRC with ID Card number [610402195703122700] 9. Guo Chenglin, a citizen of PRC with ID Card number [610403197110230058] 10. Wu Weiping, a citizen of PRC with ID Card number [610403198202050067] 11. Bai Rong, a citizen of PRC with ID Card number [62050319790316422X] 12. Wu Jin, a citizen of PRC with ID Card number [610125198301140529] 13. Ding Zhibo, a citizen of PRC with ID Card number [2310271972041055018] 14. Pu Feng, a citizen of PRC with ID Card number [61040419700726052X] 15. Guan Zheng, a citizen of PRC an ID Car number [9370111196701102030] 16 Yaing Airfang, a citizen of PRC and ID Car number [612621194610101027] Address: c/o 24th Floor, Building A, Zhengxin Mansion, No. 5 of 1st Gaoxin Road, Hi-Tech Development Zone, Xi’an City, People’s Republic of China Party B (Pledgee): Xi’an Pharmaceuticals Development Co., Ltd.
